Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, for claim 5, the limitation of “the first and second diffraction gratings of an extraction cell of a waveguide laterally (dictionary meaning of laterally: at, toward, or from the side or sides; sideways.
"use slide steps to move laterally")  extend opposite the other waveguides and form extraction cells of the other waveguides” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation of “different extraction cells have different offset values” is unclear language, it is not clear which parameter is offset among the different cells, is it the position offset? Or offset in their refractive index? Or another parameter?.

For purposes of examination “different extraction cells have different offset values” is considered as “different extraction cells are positionally offset from one another” and “the different cells have different extraction coefficients” is considered as  “the different cells have different refractive index coefficients”.
Further, in claim 1, initially the limitation is “one or a plurality of waveguides”, therefore when one waveguide is considered for examination, then claim 1 continues with the limitation of “above each waveguide” and therefore the above two limitations are conflicting, because when one waveguide is considered, then above each waveguide is unclear and confusing language. Appropriate correction is needed. For purposes of examination, one waveguide is considered in claim 1.
Regarding claim 2, the limitation of “input end” in the different extraction cells coupled to the guide have offset values between the first and second diffraction gratings decreasing as the distance to an input end of the guide increases, whereby the different cells have extraction coefficients increasing as the distance to the input end of the guide increases” is unclear language. It is not clear with regards to which parameter is the input end considered. Appropriate correction is needed.
Regarding claim 5, the limitation of “the first and second diffraction gratings of an extraction cell of a waveguide laterally (dictionary meaning of laterally: at, toward, or from the side or sides; sideways "use slide steps to move laterally") extend opposite the laterally extend opposite the other waveguides and form extraction cells of the other waveguides” and it is not clear how “the first and second diffraction gratings of an extraction cell of a waveguide laterally extend opposite the other waveguides and form extraction cells of the other waveguides”. Appropriate correction is needed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5 and 9 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Shipton (US 20190339449)
Regarding claim 1, Shipton teaches a Distributed light projection ([0050], [0087]), comprising:-    one (see 112 rejection above) or a plurality of waveguides (one waveguide 1240) ; and -    above each (see 112 rejection above) waveguide, a plurality of extraction cells (Fig.12) coupled to distinct portions of the guide 1240  ([0073]), each extraction cell comprising first and second stacked diffraction gratings (1201, 1202),
offset (see 112 rejection above) values (see the positional offset between the top and bottom of the gratings) between the first and second diffraction gratings, whereby the different cells have different extraction (see 112 rejection above) coefficients ([0074],[0039] since the gratings are made of different materials).
Regarding claim 3, Shipton teaches a Distributed light projection device, wherein, in each extraction cell, the first and second diffraction gratings have the same pitch ([0040]).
Regarding claim 4, Shipton teaches a Distributed light projection device, wherein, the first diffraction gratings of the different cells have the same pitch, and wherein the second diffraction gratings of the different cells have the same pitch ([0040]).
Regarding claim 5, Shipton teaches a Distributed light projection device, comprising a plurality of waveguides, wherein the first and second diffraction gratings of an extraction cell of a waveguide laterally extend opposite the other waveguides and form extraction cells of the other waveguides (see 112 rejection above and Objection to Drawings).
Regarding claim 9, Shipton teaches a Distributed light projection device, comprising no controllable elements for activating or deactivating the extraction cells (since Shipton does not disclose holographic or phase controlling element).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shipton in view of Tan (US 20190324186) in view of Oshiro (US 20080165399)
Regarding claim 2, Shipton teaches the invention set forth in claim 1,above but is silent regarding the different cells have extraction coefficients increasing as the distance to the input end of the guide increases (see 112 rejection above, wherein one waveguide is considered for claim 1).
Tan teaches the different cells have extraction coefficients increasing as the distance to the input end of the guide increases ([0067] and claim 7 of Tan).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the configuration of the gratings as disclosed in Tan, in the device of Shipton in order to improve light homogenization.
Further, Shipton in view of Tan do not teach the different extraction cells coupled to the guide have offset values (see 112 rejection above, wherein it is not clear what parameter is offset) between the first and second diffraction gratings decreasing as the distance to an input end of the guide increases.

However Oshiro teaches, as the spacing of the diffraction grating is decreased, the lens function can be optimized. Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to decrease spacing of the gratings as disclosed in Oshiro, in the device of Shipton in view of Tan in order to optimize the lens function ([0009]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shipton in view of Stojetz (US 20180323581)
Regarding claim 6, Shipton teaches the invention set forth in claim 1, above but does not teach each waveguide is a monomode waveguide.
However, it is well known in the art to use either a multimode waveguide that has higher thickness, or alternately use a monomode waveguide which has a smaller thickness as disclosed in Stojetz’s projection device ([0002]), in order to make them compatible with the alignment with the light source depending on the thickness of the waveguides ([0090] in Stojetz).  
Therefore It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the thickness of the waveguide such that it is thin and monomodal as disclosed in Stojetz in the device of Shipton in order to optimize the alignment of the waveguide with the light source in order to optimally propagate the light from the light source to the waveguide.
Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shipton in view of Waldern (US 20210033857, Provisional application is relied upon in the rejection)
Regarding claim 8, Shipton teaches phase varying type of gratings ([0081]), but does not explicitly teach opposite each extraction cell, a controllable element for activating or deactivating the cell.
Waldern teaches gratings in image projector applications (Abstract, Fig.8,[0002]), wherein opposite (opposite on the sideways direction) each extraction cell (gratings 801-803) , a controllable element 807 (that is opposite to 801-803 in the sideways direction) for activating or deactivating the cell ([0088]-[0090]).
Therefore It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use switchable elements in combination with the gratings as disclosed in Waldern, in the device of Shipton, in order to control the switching of the gratings (([0088]-[0090] in Waldern).
Regarding claim 7, Shipton in view of Waldern teaches an Image projection device, comprising a distributed light projection device (abstract in Waldern), and, opposite each light extraction cell of the distributed light projection device, a holographic element (807 in Fig.8 and [0088] of Waldern) for orienting the light extracted by the cell (the same reason to combine art as in claim 7 applies).
Regarding claim 10, Shipton in view of Waldern teaches an Optical phase-control network comprising a distributed light projection device wherein  upstream of this 


				Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043. The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875